ORDER
Before WEICK and BROWN, Circuit Judges and NEWBLATT, U. S. District Judge.**
Upon consideration of the briefs, record and arguments of counsel in these consolidated appeals, we are of the opinion that the findings of fact of the Tax Court are supported by substantial evidence and are not clearly erroneous and that its conclusions of law are correct.
It is therefore ordered that the decisions of the Tax Court in each appeal be and it is hereby affirmed. 70 T.C. 465.

 The Honorable Stewart A. Newblatt, United States District Judge, Eastern District of Michigan, sitting by designation.